Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered May 9, 2005, convicting him of robbery in the first degree, robbery in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions regarding legal sufficiency are unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Contrary to the defendant’s contention, the inconsistencies in the testimony of the prosecution’s witnesses do not warrant reversal. “When two eyewitnesses to a crime give conflicting testimony, it is the jury that must weigh the evidence and determine who to believe” (People v Schulz, 4 NY3d 521, 530 [2005]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Lifson, J.P., Santucci, Covello and Angiolillo, JJ., concur.